Order entered March 28, 2019




                                           In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                     No. 05-19-00339-CV

                     METHODIST HOSPITALS OF DALLAS, Appellant

                                             V.

     VICKIE MILES, INDIVIDUALLY, AS THE REPRESENTATIVE FOR ALL
      WRONGFUL DEATH BENEFICIARIES, AND AS AN HEIR AT LAW AND
    REPRESENTATIVE OF THE ESTATE OF W.T. MAYES, DECEASED, Appellee

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-17-16088

                                          ORDER
       Before the Court is court reporter Thu U. Bui’s March 27, 2019 request for an extension

of time to file the record. We GRANT the request and ORDER the reporter’s record be filed no

later than April 9, 2019.


                                                    /s/   BILL WHITEHILL
                                                          JUSTICE